Shulman, Presiding Judge.
Plaintiff, the father of a minor child, appeals the denial of his petition for a change in custody. Custody had been awarded to defendant, the former wife of the plaintiff. Plaintiff sought to modify that award, contending that a material change in conditions and circumstances relating to the defendant rendered a change of custody in the best interests of the minor child. The trial court disagreed, denying plaintiffs petition. We affirm.
The trial court found as a fact that the minor child is adequately cared for by her mother — that the mother is providing for the physical and emotional needs of the child. The court did not consider that changes in the marital status of the defendant or other circumstances materially and adversely affected the child so as to warrant a modification of the custody decree. See Code Ann. § 74-107 (b). Despite defendant’s contentions to the contrary, the trial court’s findings of fact are supported by the evidence. Since the evidence did authorize the court’s judgment, we refuse to hold that the trial court abused its discretion in denying plaintiffs petition. See Murphy v. Dixon, 218 Ga. 111 (126 SE2d 616); Redmond v. Walters, 229 Ga. 713 (194 SE2d 254).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.